    Case: 1:17-md-02804-DAP Doc #: 2766 Filed: 10/10/19 1 of 4. PageID #: 422779



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                 )
                                                 )
     IN RE: NATIONAL PRESCRIPTION
                                                 )
            OPIATE LITIGATION
                                                 )
                                                 )
            This document relates to:
                                                 )
    The County of Summit, Ohio, et al. v. Purdue
                                                 )
                Pharma L.P., et al.
                                                 )                    MDL No. 2804
              Case No. 18-op-45090
                                                 )
                                                 )              Hon. Judge Dan A. Polster
                       and
                                                 )
                                                 )
    The County of Cuyahoga v. Purdue Pharma
                                                 )
                    L.P., et al.
                                                 )
             Case No. 1:18-op-45004
                                                 )
                                                 )

                        CARDINAL HEALTH, INC.’S MOTION FOR
                        PRO RATA TRIAL TIME APPORTIONMENT

         The Court has reserved seven weeks for the Track One MDL trial. Pursuant to the

Court’s Order Regarding Trial Matters, Plaintiffs and all Defendants will split trial time 50/50,

which “amounts to about 100 hours of time for presentation of evidence for each side.” ECF No.

2594 at 1–2 (“Trial Order”).1

         The Trial Order is silent as to how to Defendants are to split their 100 hours. If split

evenly, each of the six remaining Defendant groups would have just over 16.5 hours to present

its defense—a time allotment that includes both cross-examining Plaintiffs’ witnesses and



1
      The Track One Defendants have objected to the current schedule’s curtailment of their time
      to present their defenses. See ECF Nos. 2133, 2682, and 2692. Defendants maintain that the
      currently-allotted time is so truncated as to violate Defendants’ due process rights and that
      Defendants should not be required to rely on co-defendants for their individual defense,
      especially when Plaintiffs have accused Defendants of participating in a conspiracy. ECF
      No. 2682 at 2–6.
  Case: 1:17-md-02804-DAP Doc #: 2766 Filed: 10/10/19 2 of 4. PageID #: 422780



affirmatively presenting each Defendants’ own case. As Cardinal Health previously has noted,

such a split likely will prejudice it more than the other Defendants. See ECF No. 2682 at 3 n.2,

2692 at 7 n.5 (“One example of the inadequacy of the division of time ordered by the Court is the

situation faced by Cardinal Health. Plaintiffs have made crystal clear that they intend to call

multiple Cardinal witnesses live, given that Cardinal happens to be headquartered in Ohio. If

time was split 50/50 between plaintiffs and defendants and then split evenly amongst defendants,

Cardinal would be at a severe disadvantage in defending itself at trial.”). Cardinal Health is the

only Defendant located in Ohio, and consequently Plaintiffs can and have subpoenaed its current

employees and many of its former employees, ECF Nos. 2659, 2682, and 2692. Plaintiffs have

indicated their intent to call multiple Cardinal Health witnesses to testify live at trial. There are

six Cardinal Health witnesses on Plaintiffs current witness list (not counting witnesses who

would be presented only by deposition), and Cardinal counsel anticipates that there will be two

to three full days of Cardinal Health witnesses. Plaintiffs do not have the ability to present

voluminous live testimony from other defendants. This potentially uneven presentation will

likely result in an even more intense focus on Cardinal Health, which, as an Ohio-based

corporation, is already likely to be known to jurors in a way that other Defendants are not.

        For this reason, if Cardinal Health is permitted only the same number of hours in which

to defend itself as every other Defendant, its ability to defend itself adequately will be further

compromised. Thus, Cardinal Health respectfully requests that, for each Cardinal Health witness

that Plaintiffs call live in their case, it be given an amount of time equal to Plaintiffs’

examination of those witnesses from Plaintiffs’ time. See Crane v. Kentucky, 476 U.S. 683,

690–91 (1986) (defendants are entitled to “a meaningful opportunity to present a complete

defense” (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)); Wal-Mart Stores, Inc. v.
    Case: 1:17-md-02804-DAP Doc #: 2766 Filed: 10/10/19 3 of 4. PageID #: 422781



Dukes, 564 U.S. 338, 367 (2011) (defendant cannot be denied a trial structure that prevents it

from raising and presenting individualized defenses); Sparshott v. Feld Entm’t, Inc., 311 F.3d

425, 433 (D.C. Cir. 2002) (“[I]n a case involving multiple defendants . . . a district court might

reasonably conclude that overlap between defense theories warrants giving each defendant a

smaller amount of time. But the court cannot make such a decision without considering how

much overlap there is between defense theories and what are the likely time needs of all the

parties.”); Sims v. ANR Freight Sys., Inc., 77 F.3d 846, 849 (5th Cir. 1996) (defendant has right

to “present fully all her evidence in a comprehensible manner”); Johnson v. Ashby, 808 F.2d 676,

678 (8th Cir. 1987) (“[I]t may be an abuse of the trial court’s discretion to exclude probative,

non-cumulative evidence simply because its introduction will cause delay, and any time limits

formulated in advance of trial must be fashioned with this in mind. Such limits should be

‘sufficiently flexible to accommodate adjustment if it appears during trial that the court’s initial

assessment was too restrictive.’”) (citation omitted); ECF No. 2682 at 2–6.

        Cardinal Health recognizes that the Court may choose to hold this issue in abeyance until

after the issue ripens at trial with Plaintiffs’ presentation of their case. Cardinal Health brings

this motion now to put all parties on notice of its singular position. Cardinal does not expect that

this is an issue on which Defendants can agree amongst themselves.2



Dated: October 10, 2019                        Respectfully submitted,


                                               /s/ Enu Mainigi

2
     Cardinal Health’s co-defendants cannot fairly be expected to cede voluntarily any of their
     allotted defense time to Cardinal Health, particularly not at this juncture when Plaintiffs have
     failed to give Defendants any meaningful notice of how they intend to try their cases. See
     ECF No. 2659 (Cardinal Health’s Trial Brief).
  Case: 1:17-md-02804-DAP Doc #: 2766 Filed: 10/10/19 4 of 4. PageID #: 422782



                                               WILLIAMS & CONNOLLY LLP
                                               Enu Mainigi
                                               F. Lane Heard III
                                               Jennifer G. Wicht
                                               Steven M. Pyser
                                               Ashley W. Hardin
                                               725 Twelfth Street, N.W.
                                               Washington, DC 20005
                                               Telephone: (202) 434-5000
                                               Fax: (202) 434-5029
                                               emainigi@wc.com
                                               lheard@wc.com
                                               jwicht@wc.com
                                               spyser@wc.com
                                               ahardin@wc.com

                                               Counsel for Defendant Cardinal Health, Inc.


                               CERTIFICATE OF SERVICE

       I, Ashley W. Hardin, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.



                                               /s/ Ashley W. Hardin
                                               Ashley W. Hardin
